DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11 and 13-20 in the reply filed on 01/11/2022 is acknowledged. Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2162” has been used to designate both “Display” and “Processor” in Fig. 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected to because of the following informalities:  the claim recites “an isostatic pressure at which ten percent by volume of hollow ceramic microspheres collapses…” which should read   “an isostatic pressure at which ten percent by volume of the hollow ceramic microspheres collapses…” Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 11, the limitation “the hollow ceramic microspheres are surface treated with a coupling agent” is interpreted to require “a coupling agent for surface treating the hollow ceramic microspheres.” The specification provides a coupling agent such as a zirconate, silane, or titanate, a maleic anhydride modified polyolefin (p. 24), and the specification provides other polymeric coatings (p. 25).
In claim 20, the limitation “by one or more processors interfacing with a manufacturing device” is interpreted to require “a manufacturing device configured to interface with one or more processors,” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

It is noted that claim 1 recites the limitation “extruding the composition in molten form from an extrusion head,” which is interpreted to require “an extrusion head configured to extrude the composition in molten form.” The limitation is structured as a means-plus-function limitation, however “an extrusion head” is considered well known in the art and not a generic placeholder, as one of ordinary skill in the art would understand an extrusion head to imply structure such as a head with a cavity or channel and a nozzle.

Additionally, claim 1 recites “a low-surface energy polymer.” “Low-surface-energy” is defined on p. 3 of the specification to describe polymers that are non-wettable by aqueous liquids in contact with the surface of the polymer, and provides that: Typically, a polymer will be considered to have low surface energy if the contact angle of water on the surface of the polymer is about 90 degrees or 30 greater. Low-surface-energy polymers may have a surface energy of up to 36, 35, or 30 dynes per centimeter as measured by DIN ISO 8296 (2008-03-00) Plastics - Film and sheeting - Determination of wetting tension 

Claim 10 recites “wherein an isostatic pressure…is at least about 17 MPa.” The specification states that a useful isostatic pressure is “typically at least about 17 MPa” and indicates that the isostatic pressure can be at least 17, 20, or 38 MPa, depending on the requirements of the final three-dimensional article (p. 24).  The specification also states that the isostatic pressure can be up to 250 MPa (p. 24). The claim limitation reciting “at least about” is interpreted to indicate an isostatic pressure range of at least 17, 20, or 38 MPa, or broadly, at least 17 MPa.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “The method of claim 3, further comprising a maleic-anhydride modified polyolefin.” The claim is indefinite because it is unclear how the method comprises a maleic-anhydride modified polyolefin. If it is intended that the claim requires the method of claim 3 wherein the composition or the polyolefin further comprises a maleic-anhydride modified polyolefin, or something similar, the claim could be amended to clarify this. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites executing, by one or more processors interfacing with a manufacturing device, manufacturing instructions using data retrieved in a previous step. 
The limitation regarding executing manufacturing instructions using data is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (processor(s)). That is, other than reciting “by one or more processors,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by one or more processors” language, “executing” in the context of the claim encompasses the user manually performing actions, for example, assigning tasks or determining an order of operations, associated with the data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The specific limitation is directed to an abstract idea with additional generic computer elements (one or more processors) that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. Further elements in the claim are also recited at a high level of generality 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements include: retrieving, from a non-transitory machine readable medium, data representing a model of the three-dimensional article, and generating, by the manufacturing device, the three-dimensional article. 
The additional limitation of retrieving data from a non-transitory machine readable medium amounts to retrieving information in memory, which is a well-understood, routine, conventional computer function as recognized by court decisions in MPEP 2106.05(d) (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The additional limitation of generating a three-dimensional article by a manufacturing device is also widely prevalent or in common use, as evidenced in the “Background” section of the instant specification explaining the known method of Fused Filament Fabrication, and in the definition of additive manufacturing “also known as ‘3D printing’” on p. 3, lines 33-36: the object is typically produced under computer control from a 3D model or other electronic data source by an additive printing device typically referred to as a 3D printer. 
In view of the evidence set out above, the examiner concludes that the elements in addition to the abstract idea do not amount to significantly more than the exception itself because the additional elements were widely prevalent or in common use in the relevant industry as of the filing date of Applicant’s invention. This is true when the elements are considered individually and when considered as a 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beckmann, DE102015003378A1 (“Beckmann”). An Espacenet machine translation of Beckmann has previously been made of record and is referred to herein.

As to claim 1, Beckmann discloses a method of making a three-dimensional article ([0005]), the method comprising: heating a composition ([0005]) comprising a low-surface-energy polymer (plastic [0005], such as polyethylene, polypropylene [0019]) and hollow ceramic microspheres (hollow glass spheres [0005], having an average diameter of 15-300 μm [0006], in line with p. 1 of instant specification describing hollow ceramic microspheres having an average diameter of less than about 500 um); extruding the composition in molten form from an extrusion head (extrusion [0005], the mixture is to be passed through a small opening, for example a nozzle [0006], melt layer process – Fused Deposition Modeling [0006]) to provide at least a portion of a first layer of the three dimensional article (the object to be manufactured is built up layer by layer, [0007]); and extruding at least a second layer of the composition in molten form from the extrusion head onto at least the portion of the (the object to be manufactured is built up layer by layer, [0007]).

As to claim 2, Beckmann discloses the low-surface-energy polymer comprises at least one of a polyolefin or fluoropolymer (thermoplastic such as polyethylene, polypropylene [0019]).

As to claim 3, Beckmann discloses the low-surface-energy polymer comprises the polyolefin (polyethylene, polypropylene [0019]).

As to claim 4, Beckmann discloses the polyolefin comprises at least one of polypropylene or polyethylene (polyethylene, polypropylene [0019]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckmann as applied to claims 1 and 3 above, and further in view of D’Souza, US 2007/0104943 A1 (“D’Souza”).

As to claim 5, Beckmann discloses the limitations of claim 3 as set forth above. Beckmann does not disclose a maleic anhydride modified polyolefin.
D’Souza teaches polymer or resin composites containing hollow microspheres or bubbles and articles made with such composites ([0006]). The polymer matrix may be any thermoplastic or copolymer in which hollow microspheres may be employed, with preferred polymer matrices including polyolefins, such as polypropylene, and fluoropolymers ([0018], [0022], [0025]). The microspheres preferably include glass or ceramic materials ([0016]). Compositions of the invention can be processed by melt processing methods, such as extrusion ([0021]). The composites taught by D’Souza can further comprise other additives and agents as desired ([0042]). The microspheres are preferably treated with a coupling agent, for example zirconates, silanes, or titanates, to enhance the interaction between the microspheres and the polymeric resin ([0037]-[0038]). 
D’Souza teaches other illustrative examples of coupling agents include maleic anhydride-modified polypropylene and polyethylene ([0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition taught by Beckmann to include a maleic anhydride-modified polyolefin, in order to enhance the interaction between microspheres and the polymeric matrix, as taught by D’Souza.

As to claim 10, Beckmann discloses the limitations of claim 1 as set forth above. Beckmann does not disclose a collapse strength of the hollow ceramic microspheres, and therefore does not teach wherein an isostatic pressure at which ten percent by volume of the hollow ceramic microspheres collapses is at least about 17 MPa.
D’Souza teaches polymer or resin composites containing hollow microspheres or bubbles and articles made with such composites ([0006]). The polymer matrix may be any thermoplastic or copolymer in which hollow microspheres may be employed, with preferred polymer matrices including polyolefins, such as polypropylene, and fluoropolymers ([0018], [0022], [0025]). The microspheres preferably include glass or ceramic materials ([0016]). Compositions of the invention can be processed by melt processing methods, such as extrusion ([0021]). The composites taught by D’Souza can further comprise other additives and agents as desired ([0042]). The microspheres are preferably treated with a coupling agent, for example zirconates, silanes, or titanates, to enhance the interaction between the microspheres and the polymeric resin ([0037]-[0038]). 
D’Souza specifies that the hollow microspheres will typically have a 10 percent collapse strength of at least 68.8 MPa measured using ASTM D3102-72, “Hydrostatic Collapse Strength of Hollow Glass Microspheres,” and preferably the 10 percent crush strength of the bubbles is at least 103 MPa and more preferably at least 124 MPa in order to withstand thermoplastic extrusion operations commonly encountered when manufacturing composite articles from such composites ([0013]-[0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition taught by Beckmann to specify the isostatic pressure at which ten percent by volume of the hollow ceramic microspheres collapses is at least about 17 MPa, in order to ensure the microspheres are able to withstand thermoplastic extrusion operations, as taught by D’Souza.

Claims 6, 7, 11, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckmann as applied to claims 1 and 3 above, and further in view of Takahashi et al., US 4692480 (“Takahashi”).

As to claim 6 and 16, Beckmann discloses the limitations of claims 3 and 1, respectively, as set forth above. Beckmann is not specific on a weight percent of the composition constituents and does not teach the composition comprises greater than 80 percent by weight of the polyolefin/low-surface-energy polymer. 
Takahashi teaches a thermoplastic resin composition which may be used for production of a lightweight molded piece (Col. 1, lines 4-6). The thermoplastic resin composition uses a spherical hollow filler material which is prevented from being broken under the influence of force and/or pressure during melt kneading with resin by an extruder or during injection molding operations, while satisfying requirements such as resin weight reduction, high strength, surface smoothness, good moldability, and high configurational accuracy (Col. 1, lines 55-64). The thermoplastic resin may comprise polyethylene, polypropylene, copolymers consisting principally of polyolefins, and/or fluoroplastics (Col. 1, line 65 – Col. 2, line 22). The spherical hollow filler material is preferably a spherical hollow glass bead (Col. 2, lines 44-45), with an average diameter of less than 500 μm, preferably less than 200 μm (Col. 2, lines 39-41), with a compressive strength of 4000 kg/cm2 or more (Col. 2, lines 64-65). 
Takahashi teaches that the composition for molding comprises 1-60 wt.% of the spherical hollow filler relative to the composition as a whole, preferably 10-40 wt.% (Col. 2, lines 46-52), and the composition comprises 40-99 wt.% of the thermoplastic resin (which may be the polyolefin/low-surface-energy polymer) (claims 2, 7; Col. 1, line 65 – Col. 2, line 22). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
KSR, 550 U.S. at 421, 82 USPQ2d at 1397.

As to claim 7 and 17, Beckmann discloses the limitations of claims 3 and 1, respectively, as set forth above. Beckmann is not specific on the weight percent of the composition constituents and does not teach the composition comprises at least 5 percent by weight of the hollow ceramic microspheres. 
Takahashi teaches a thermoplastic resin composition which may be used for production of a lightweight molded piece (Col. 1, lines 4-6). The thermoplastic resin composition uses a spherical hollow filler material which is prevented from being broken under the influence of force and/or pressure during melt kneading with resin by an extruder or during injection molding operations, while satisfying requirements such as resin weight reduction, high strength, surface smoothness, good moldability, and high configurational accuracy (Col. 1, lines 55-64). The thermoplastic resin may comprise polyethylene, polypropylene, copolymers consisting principally of polyolefins, and/or fluoroplastics (Col. 1, line 65 – Col. 2, line 22). The spherical hollow filler material is preferably a spherical hollow glass bead (Col. 2, lines 44-45), with an average diameter of less than 500 μm, preferably less than 200 μm (Col. 2, lines 39-41), with a compressive strength of 4000 kg/cm2 or more (Col. 2, lines 64-65). 
Takahashi teaches that the composition for molding comprises 1-60 wt.% of the spherical hollow filler relative to the composition as a whole, preferably 10-40 wt.% (Col. 2, lines 46-52). 
Considering the facts of the prior art and the instant disclosure, and that the hollow ceramic microspheres in each instance serve substantially the same purpose in the same environment, it is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition taught by Beckmann with a reasonable expectation of success to specify that the composition comprises at least 5 percent by weight of the hollow ceramic microspheres, as taught by Takahashi, because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense." KSR, 550 U.S. at 421, 82 USPQ2d at 1397.

As to claim 11, Beckmann discloses the limitations of claim 1 as set forth above. Beckmann is silent regarding treating the hollow ceramic microspheres with a coupling agent.
Takahashi teaches a thermoplastic resin composition which may be used for production of a lightweight molded piece (Col. 1, lines 4-6). The thermoplastic resin composition uses a spherical hollow filler material which is prevented from being broken under the influence of force and/or pressure during melt kneading with resin by an extruder or during injection molding operations, while satisfying requirements such as resin weight reduction, high strength, surface smoothness, good moldability, and high configurational accuracy (Col. 1, lines 55-64). The thermoplastic resin may comprise polyethylene, polypropylene, copolymers consisting principally of polyolefins, and/or fluoroplastics (Col. 1, line 65 – 
Col. 2, line 22). The spherical hollow filler material is preferably a spherical hollow glass bead (Col. 2, lines 44-45), with an average diameter of less than 500 μm, preferably less than 200 μm (Col. 2, lines 39-41), with a compressive strength of 4000 kg/cm2 or more (Col. 2, lines 64-65). 
Takahashi further teaches that it is desirable to treat the spherical hollow filler material with a surfacing agent, such as a silane- or titanate-based compound in order to enhance the compatibility of the filler material with the resin and further improve the mechanical strength of the composition (Col. 3, lines 3-11). 
.

Claims 8, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckmann, as applied to claims 1 and 3 above.

As to claims 8 and 18, Beckmann discloses the limitations of claims 3 and 1, respectively, as set forth above. While Beckmann does not explicitly state the composition is substantially free of cellulosic fibers and glass fibers, Beckmann discloses the composition is a plastic and hollow sphere mixture ([0006]), with no mention of fibers. Beckmann teaches that other additives can be used, but does not teach of any type of fibers ([0009]).  
While the composition of Beckmann is not inherently substantially free of cellulosic and glass fibers, because these additives are not specifically precluded by Beckmann, it would have been obvious to one of ordinary skill in the art that Beckmann teaches the composition is substantially free of cellulosic fibers and glass fibers because Beckmann teaches an embodiment which does not explicitly comprise fibers and neither of these types of additives are mentioned in the prior art disclosure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Beckmann to specify that the composition is substantially free of cellulosic and glass fibers in order to provide the plastic and hollow sphere mixture as taught by Beckmann.

As to claim 15, Beckmann discloses the limitations of claim 1 as set forth above. Beckmann teaches weight- and cost-savings, as well as reduced shrinkage and warpage and enhanced thermal ([0020]). Beckmann does not explicitly state the method increases the speed of making a three-dimensional article by melt extrusion additive manufacturing relative to making a comparative three-dimensional article, wherein the comparative three-dimensional article is prepared according to the method of making the three-dimensional article except that the composition does not comprise hollow ceramic microspheres.
It is noted that the “wherein” clause of claim 15 recites an intended result of the method (increasing the speed of making a three-dimensional article relative to another method) and such limitations are generally not given weight when simply expressing the intended result of a process step positively recited (MPEP 2111.04). 
However, one of ordinary skill in the art would reasonably expect the method taught by Beckmann to increase the speed of making a three-dimensional article by melt extrusion additive manufacturing relative to making a comparative three-dimensional article according to a method not using the hollow ceramic microspheres due to the disclosed advantages of at least reduced shrinkage and warpage. With less defects occurring in the manufactured articles, as taught by Beckmann, it would be expected that the overall process is more efficient and faster. The limitation is therefore met by the prior art and would have been obvious to one of ordinary skill in the art at the time of filing of the invention.

Claims 9, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckmann, as applied to claims 1 and 3 above, with evidentiary support from Fundamentals of Manufacturing (3rd Edition) - 19.4.1.5 Fused-Deposition Modeling, Society of Manufacturing Engineers (SME).

As to claim 9 and 19, Beckmann discloses the limitations of claim 3 and 1, respectively, as set forth above. Beckmann does not explicitly state providing the composition as a filament comprising the polyolefin/low-surface-energy polymer and the hollow ceramic microspheres before heating. 
([0006]). It is known in the art that the printing material in FDM is generally supplied in the form of filaments (Fundamentals of Manufacturing (3rd Edition) - 19.4.1.5 Fused-Deposition Modeling). Material in the form of a filament is fed into the extruder head/nozzle and then heated (Fundamentals of Manufacturing (3rd Edition) - 19.4.1.5 Fused-Deposition Modeling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Beckmann teaches providing the composition as a filament comprising the polyolefin/low-surface-energy polymer and the hollow ceramic microspheres before heating in order to carry out a Fused Deposition Modeling process. 

As to claim 14, Beckmann teaches the limitations of claim 9 as set forth above. Beckmann further discloses the polyolefin comprises at least one of polypropylene or polyethylene (polyethylene, polypropylene [0019]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckmann with evidentiary support from Fundamentals of Manufacturing (3rd Edition) - 19.4.1.5 Fused-Deposition Modeling, Society of Manufacturing Engineers (SME), as applied to claim 9 above, and further in view of Takahashi et al., US 4692480 (“Takahashi”).

As to claim 13, Beckmann with evidentiary support teaches the limitations of claim 9 as set forth above. Beckmann is not specific on the weight percent of the composition constituents and does not teach the composition comprises greater than 80 percent by weight of the polyolefin. 
Takahashi teaches the composition comprises greater than 80 percent by weight of the polyolefin as set forth above for claim 6, and it would have been obvious to modify the composition according to Takahashi for the reasons set forth above for claim 6.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckmann as applied to claim 1 above, and further in view of Rodgers et al., WO 2016/191473 A1 (“Rodgers”).

As to claim 20, Beckmann discloses the limitations of claim 1 as set forth above. Beckmann teaches using a Fused Deposition Modeling melt layer process or other 3D printing process ([0006]). While one of ordinary skill would understand these processes to generally imply the steps and structure recited by claim 20, Beckmann does not explicitly disclose, retrieving, from a non-transitory machine readable medium, data representing a model of the three-dimensional article; executing, by one or more processors interfacing with a manufacturing device, manufacturing instructions using the data; and generating, by the manufacturing device, the three-dimensional article. 
Rodgers teaches additive manufacturing techniques for printing three-dimensional parts in a layer-by-layer manner ([0001]-[0003]). The method of Rodgers involves printing a three-dimensional part with an additive manufacturing system wherein the build material is a polymeric material including a semi-crystalline polymer ([0005], [0009]). The build material may comprise a significant percentage of fillers, such as ceramic fillers, including glass spheres ([00146]). A Fused Deposition Modeling system may be used in the extrusion-based process, wherein an extrusion head is configured to receive consumable filaments for printing the 3D item ([0079]-[0083])
Rodgers teaches the system including the FDM system ([0079]) and a controller, which is one or more control circuits configured to monitor and operate the components of the system ([0086]).  The system and controller may also communicate with a computer, which is one or more computer-based systems, and includes computer-based hardware such as data storage devices, processors, memory modules and the like for generating and storing tool paths and related instructions ([0088]).  The computer may transmit these instructions to the system (e.g., to the controller) to perform printing operations ([0088]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of making a three-dimensional article taught by Beckmann to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754